DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 8/8/22 have been fully considered but are moot in light of modified claim rejections in view of new prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	 Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Endo (Endo et al, "Chemically Pumped 02(a-X) Laser", Applied Physics B, Vol. 56, pp. 71 - 78, 1993) in further view of Deladurantaye (US20150342678A1, in further view of Gemmell, previously cited (Gemmell NR, McCarthy A, Kim MM, Veilleux I, Zhu TC, Buller GS, Wilson BC, Hadfield RH. A compact fiber-optic probe-based singlet oxygen luminescence detection system. J Biophotonics. 2017 Feb;10(2):320-326. doi: 10.1002/jbio.201600078. Epub 2016 Jul 25. PMID: 27455426; PMCID: PMC5266677.).

Regarding claim 1, Endo discloses a system comprising: 
a radiation source emitting 1.27-micrometer wavelength radiation (Endo discloses, “a chemically-pumped oxygen laser,” p. 73 right column, with the apparatus having “high reflectivity at 1.27 micrometers,” p. 76 left column)
wherein the 1.27-micrometer wavelength radiation is generated from singlet oxygen (“SOGs,” or singlet-oxygen generators, p. 76 left column), 
and wherein the radiation source is placed outside a patient, 
“placing outside a patient” constitutes an intended use for this apparatus claim (see MPEP 2114, which states wherein, “the manner of operating the device does not differentiate apparatus claim from the prior art.”)
wherein the 1.27-micrometer wavelength radiation is incident on cancer cells through a skin of the patient
“incident on cancer cells” constitutes an intended use for this apparatus claim (see MPEP 2114, which states wherein, “the manner of operating the device does not differentiate apparatus claim from the prior art.”)
and wherein the 1.27-micrometer wavelength radiation is amplified spontaneous emission from singlet oxygen.  
Endo does not explicitly disclose amplified spontaneous emission; however, Deladurantaye, which discloses a laser therapy device and thus exists in the applicant’s field of endeavor, discloses wherein, “The seed light source 64 may for example be a laser diode, but any other light source generating an appropriate CW beam could be considered, such as for example a filtered ASE (Amplified spontaneous emission) source,” ([0088]). It would be obvious to one of ordinary skill in the art to modify the device of Endo with the ASE discloses by Deladurantaye such that device performance is optimized for phototherapeutic treatment. 
a focusing lens configure to converge the 1.27-micrometer wavelength radiation without including photosensitizer
Endo does not disclose a lens, Gemmell teaches a lens (“A dichroic mirror (DM, Thorlabs) reflects all light…and hence reflects the pump laser to an uncoated planoconvex 75 mm focal length lens (L2) to create a 430 μm diameter illumination spot at the sample.” Pg. 3, Experimental Setup). It would have been obvious to one of ordinary skill in the art to combine the device of Endo in view of Deladurantaye with the commonly known convergent properties of the lens as stated in Gemmell in order to focus the emitted light incident on a target. 
wherein the 1.27-micrometer wavelength radiation converged by the focusing lens is incident on the cancer cells through the skin of the patient.  
Endo in view of Gemmell teaches converged by the focusing lens, but does not explicitly disclose application to treat cancer; however, Deladurantaye discloses an application for, “cancer treatment,” ([0050]). It would be obvious to one of ordinary skill in the art to utilize the device of Endo for cancer treatment as disclosed by Deladurantaye such that radiation treatment can be used to kill cancer cells, as the cytotoxicity of oxygen radicals is very well known in the art. The examiner notes that “cancer treatment,” constitutes an intended use for this apparatus claim (see MPEP 2114, which states wherein, “the manner of operating the device does not differentiate apparatus claim from the prior art.”)


Regarding claim 5, Endo discloses the system according to claim 1, further comprising: 
a singlet oxygen generator configured to generate the singlet oxygen for the radiation source (“two SOGs,” p. 76, left column)
Docket No. HTB20312a container filled with the singlet oxygen supplied from the singlet oxygen generator (“a laser cavity [is directly connected to] two SOGs (singlet oxygen generators),” p. 76 left column)
a mirror attached at one end of the container in a longitudinal direction of the container and configured to reflect the 1.27-micrometer wavelength radiation (“internal mirrors having high reflectivity at 1.27 micrometers are mounted at the ends of the [laser] cavity,” p. 76 left column) 
wherein the singlet oxygen is generated from a chemical reaction (see “overall reaction,” p. 71 right column) between a solution of alkaline solution (“basic,” p. 71 right column) mixed with hydrogen peroxide (“H2O2 (hydrogen peroxide)” p. 71, right column) and chlorine gas (“the Cl2 (chlorine) tank contains…pure chlorine gas,” p. 76 left column), 
and wherein an inner surface of the container reflects the 1.27-micrometer wavelength radiation (“internal mirrors having high reflectivity at 1.27 micrometers are mounted at the ends of the [laser] cavity,” p. 76 left column) 
Endo does not explicitly disclose application to treat cancer; however, Deladurantaye discloses an application for, “cancer treatment,” ([0050]). It would be obvious to one of ordinary skill in the art to utilize the device of Endo for cancer treatment as disclosed by Deladurantaye such that radiation treatment can be used to kill cancer cells, as the cytotoxicity of oxygen radicals is very well known in the art. The examiner notes that “cancer treatment,” constitutes an intended use for this apparatus claim (see MPEP 2114, which states wherein, “the manner of operating the device does not differentiate apparatus claim from the prior art.”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.M.S./Examiner, Art Unit 3792      

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792